Exhibit 10.1

 

 

SETTLEMENT AGREEMENT

 

entered into as of

 

April 20, 2005,

 

by and among

 

THE GREENBRIER COMPANIES, INC.,

a Delaware corporation,

 

WILLIAM A. FURMAN,

 

GEORGE L. CHELIUS,

as Executor of the Will and Estate of Alan James and as Trustee,

 

and

 

ERIC EPPERSON,

as Executor of the Will and Estate of Alan James and as Trustee

 

--------------------------------------------------------------------------------


 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”) is entered into as of April 20,
2005, by and among George L. Chelius and Eric Epperson, not in their individual
capacities but solely in their capacities as Executors (each a “Representative”
and together the “Representatives”) of the will and estate of Alan James
pursuant to Letters Testamentary (Case Number 050290219), dated February 17,
2005, issued by the Circuit Court of the State of Oregon for the County of
Multnomah (the “Estate”) and, to the extent provided in Section 3.12 of this
Agreement, as Trustees of the Trust referred to in Section 3.12, William A.
Furman (“Furman”) and The Greenbrier Companies, Inc., a Delaware corporation
(“Greenbrier” or the “Company”), (the Representatives, Furman and the Company
sometimes referred to collectively as the “Parties” or individually as a
“Party”).

 

WHEREAS, Alan James (“James”), Furman and Greenbrier entered into a Stockholders
Agreement, dated as of July 1, 1994, as amended by Amendment No. 1 dated
December 23, 1994 (the “Stockholders’ Agreement”), Section 5.02 of which
provided that Furman and James would have a right of first refusal (the “Old
ROFR”) with respect to transfers of shares of Common Stock par value $.001 per
share of Greenbrier (“Shares”) owned by Furman and James, respectively;

 

WHEREAS, James died on January 28, 2005 and at the time of his death he owned
3,915,000 Shares (excluding 3,000 shares subject to the James Furman
Supplemental 1994 Stock Option Plan) which are currently vested in the
beneficiaries of the Estate, subject to administration of the Estate by the
Representatives (the “Estate Shares”);

 

WHEREAS, James on or about July 26, 2004 filed a complaint in the Court of
Chancery of the State of Delaware in and for New Castle County (the “Court”),
entitled Alan James v. William A. Furman, Benjamin R. Whiteley, C. Bruce Ward,
Victor G. Atiyeh, A. Daniel O’Neal, Jr., Duane C. McDougall and The Greenbrier
Companies, Inc., C.A. No. 597-N, related to, among other matters, the
Stockholders’ Agreement and Greenbrier’s adoption of a stockholder rights plan
(the “Delaware Litigation”).

 

WHEREAS, James engaged FTI Consulting Inc. (“FTI”) to conduct certain
investigations, studies and inquiries pertaining to Greenbrier and its
operations (the “Investigation”);

 

WHEREAS, FTI has completed its Investigation and delivered a complete report of
its Investigation to the Representatives, and the Representatives have delivered
a true, correct and complete copy of such report to Greenbrier;

 

WHEREAS, the Representatives desire to sell some or all the Estate Shares;

 

WHEREAS, Furman desires to sell some of the Shares held by him (the “Furman
Shares”);

 

--------------------------------------------------------------------------------


 

WHEREAS, Greenbrier desires to acquire some or all of the Estate Shares and some
of the Furman Shares, subject to completion of a public offering of Shares, and
subject to the terms and conditions of this Agreement including the Exhibits and
Schedules hereto;

 

WHEREAS, Greenbrier, Furman and the Representatives desire, upon the terms and
conditions set forth herein, to waive, amend and terminate certain provisions of
the Old ROFR to permit the sale of Shares to the Company and to adopt terms and
conditions providing for a revised right of first refusal (the “New ROFR”);

 

WHEREAS, Greenbrier, its directors, including Furman, and the Representatives
desire to dismiss the Delaware Litigation with prejudice and the Parties desire
to enter into mutual general releases with respect to certain other claims,
whether known or unknown, among them;

 

WHEREAS, the Representatives, Furman, the Company and Bear Stearns & Co. Inc.
(“Bear Stearns”) have entered into a letter agreement, dated as of the date
hereof (the “Bear Agreement”), pursuant to which among other matters, (i) Bear
Stearns has agreed not to seek to collect any additional fees from Furman or the
Representatives or beneficiaries of the Estate under its engagement letter,
dated October 14, 2002, with respect to the purchase and sale of Estate Shares
and Furman Shares by the Company pursuant to this Agreement, and (ii) the
Representatives have agreed to acknowledge that they are bound, as successor to
James, by such engagement letter,

 

WHEREAS Greenbrier shall provide Relational Advisors LLC (“Relational”) with
certain rights to monitor the Offering (as defined below), and Greenbrier shall
pay Relational the fee specified in the Stock Purchase Agreement (as defined
below) as a reimbursement to the Representatives for a portion of the fee the
Representatives are obligated to pay to Relational and Greenbrier shall reduce
the amount the amount of underwriting discount paid to the Underwriters (as
defined below) by an equal amount; and

 

WHEREAS, the Parties desire to enter into the other agreements described in this
Agreement and in the Exhibits hereto;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties adopt the foregoing recitals and
agree as follows:

 

ARTICLE I.  – TERMS

 

1.1           Dismissal of Delaware Litigation.  Contemporaneously with the
execution of this Agreement, the Parties shall cause their attorneys to execute
the stipulation approving the dismissal with prejudice of the Delaware
Litigation, in the form attached hereto as Exhibit A (the “Stipulated Order”). 
The Stipulated Order together with such correspondence as shall be agreed by
counsel to the parties in the Delaware Litigation shall be filed with the Court
as soon as possible, but in no event later than April 21, 2005.

 

1.2           Stock Purchase Agreement.  Contemporaneously with the execution of
this Agreement, Greenbrier, Furman, and the Representatives shall execute the
Stock Purchase

 

2

--------------------------------------------------------------------------------


 

Agreement in the form attached hereto as Exhibit B (the “Stock Purchase
Agreement”).  The Stock Purchase Agreement provides for the purchase by the
Company of Estate Shares and Furman Shares, subject to the terms and conditions
described therein including the completion of a public offering of Company
Shares.

 

1.3           Offering.  Contemporaneously with the execution of this Agreement,
Greenbrier shall file a prospectus supplement (the “Supplement”) with the
Securities and Exchange Commission (the “Commission”), to its existing shelf
registration statement on Form S-3, Registration Number 333-121181, for a
primary public offering of  4,500,000 of the Company’s Shares plus the shares
issuable upon exercise of the underwriters’ overallotment option (the
“Offering”).  The Supplement shall be substantially in the form of the draft
dated April 19, 2005 delivered to the Representatives.  The Supplement may be
amended to reflect such changes as the Company and the Underwriters deem
reasonably necessary or appropriate including, without limitation, to reflect an
upsizing or downsizing of the Offering.

 

1.3.1        Underwriting Agreement.  The Offering shall be made pursuant to an
Underwriting Agreement by and among the underwriters named therein (the
“Underwriters”) and Greenbrier, substantially similar to the draft dated
April 15, 2005 delivered to the Representatives (the “Underwriting Agreement”).

 

1.3.2        Monitoring of Offering.  As provided in the Stock Purchase
Agreement, Greenbrier shall permit Relational, as financial advisor for the
Representatives, to observe and receive periodic information about the Offering,
including (i) causing Bear Stearns to provide Relational with daily updates on
the progress of the Offering, including the status of the book-building process,
(ii) providing Relational with an opportunity to review the road show
presentation, and (iii) permitting Relational to listen in on the pricing call. 
In no event shall Relational have any power or authority to alter or amend any
terms of the Offering or to delay, accelerate, terminate or suspend the
Offering.

 

1.3.3        Cooperation.  The Representatives and Furman shall cooperate with
Greenbrier and the Underwriters in connection with the Offering to the extent
reasonably requested by Greenbrier, provided that the Representatives shall not
be required to take action that will cause them to incur any unreimbursed
out-of-pocket expenses and shall not be required to enter into any agreement
with Greenbrier, the Underwriters or any other party other than the agreement
necessary to effect the 90-day lockup described in Section 1.3.4 below.

 

1.3.4        Offering Period; No Solicitation.  Greenbrier shall have 60 days
from the date the Supplement is first filed with the Commission to complete the
Offering (plus any extensions thereof which may be agreed by the Parties, the
“Offering Period”).    During the Offering Period the Representatives shall not
sell or otherwise transfer any interest in Shares, directly or indirectly, or
offer or solicit the offer to purchase Shares (other than, in each case, in
connection with the Loan described in Section 1.8 below) and shall discontinue
any negotiations with respect to the sale of Shares (except in connection with
the Loan) as more particularly described in Section 6.2 of the Stock Purchase
Agreement.  Contemporaneously with the execution of this Agreement, the
Representatives and Furman shall each enter into an agreement with the
Underwriters in the form attached hereto as Exhibit C (the “Lock-up
Agreement”).  The Lock-up Agreement shall not prohibit the pledge or transfer of
Pledged Shares in connection with the Loan.

 

3

--------------------------------------------------------------------------------


 

Following the earlier to occur of (i) the end of the Offering Period, (ii) the
“Closing” under the Stock Purchase Agreement, or (iii) the termination of the
Stock Purchase Agreement, and subject to the Lock-up Agreement, the
Representatives may sell or otherwise transfer any remaining Estate Shares
provided it complies with Section 1.5 or Section 1.6 of this Agreement,
whichever is applicable.

 

1.3.5        Rejection of Offering Price.  Either the Representatives, Furman,
or both, may reject the price offered by the Underwriters to purchase Shares
from the Company (the “Offering Price”) as inadequate, which Offering Price
affects the price the Company is obligated to pay to the Representatives and
Furman for its purchase of Estate Shares and Furman Shares pursuant to the Stock
Purchase Agreement.  Such rejection of the Offering Price must be made on the
pricing call with the Underwriters within one hour after such Offering Price is
proposed by the Underwriters to the Company, Furman and the Representatives.  If
the Representatives or Furman reject the Offering Price it or he shall not be
obligated to sell, and the Company shall not be obligated to purchase, any
Estate Shares or Furman Shares, as applicable, pursuant to the Stock Purchase
Agreement and the sale or other transfer of Estate Shares shall be subject to
the restrictions and covenants contained in Section 1.5 or Section 1.6,
whichever is applicable.  The consequences of the rejection of the Offering
Price by the Representatives or Furman and the effects on the Company’s
obligations to purchase Estate Shares and Furman Shares are described in more
detail in the Stock Purchase Agreement.  Notwithstanding any rejection of the
Offering Price by the Representatives or Furman, the other covenants and
agreements contained in this Settlement Agreement, including Exhibits and
Schedules, other than the purchase and sale of Estate Shares and Furman Shares,
as applicable, pursuant to the Stock Purchase Agreement, shall remain in full
force and effect.

 

1.4           Termination of Stockholders’ Agreement and Old ROFR.  The
Stockholders’ Agreement and the Old ROFR shall terminate and shall be of no
force and effect upon the earliest of (i) the end of the Offering Period,
(ii) the first Closing under the Stock Purchase Agreement, or (iii) the
termination of the Stock Purchase Agreement.

 

1.4.1        Waiver and Consent under Old ROFR.  Each of Furman, the
Representatives and the Company waives any and all rights it may have with
respect to restrictions on transfer contained in the Stockholders’ Agreement and
under the Old ROFR with respect to, and each Party consents to, the sale of
Estate Shares and Furman Shares to the Company pursuant to the Stock Purchase
Agreement.

 

1.4.2        No Notice Under Old ROFR.  Neither Furman nor the Representatives
shall deliver an “Offer Notice” as described in Section 5.02 of the
Stockholders’ Agreement.

 

1.4.3        New ROFR.  The New ROFR shall only be effective, and shall always
be effective unless terminated as provided in this Section 1.4.3, upon
termination of the Old ROFR pursuant to Section 1.4 above.  Under the New ROFR:

 

(a)           If the Representatives desire to transfer any Shares or any
interest therein, other than (i) to a Trust or a beneficiary of the Estate, or
(ii) subject to the limitations contained in Section 1.5 or 1.6, in the open
market in “brokers’ transactions” as defined in Rule

 

4

--------------------------------------------------------------------------------


 

144(g) under the Securities Act of 1933 (the “Securities Act”), the
Representatives shall give written notice (the “New ROFR Notice”) to the Company
and Furman specifying that the New ROFR Notice is being given pursuant to
Section 1.4.3 of this Agreement, and further specifying (I) the number of Shares
the Representatives desire to transfer (the “Offered Shares”), (II) except as
described in Section 1.4.3(d) below, the identity of the person to whom the
transfer is proposed to be made (the “Proposed Transferee”), (III) except as
described in Section 1.4.3(d) and 1.4.3(e) below, the purchase price offered by
the Proposed Transferee, and (IV) the other material terms and conditions of the
offer including payment terms together with copies of any proposed agreements or
other documents related to the offer.

 

(b)           Except as described in Section 1.4.3(d) below, for the period of
seven (7) days after Furman has received the New ROFR Notice, he shall have the
exclusive option to purchase (except as otherwise provided in
Section 1.4.3(e) below) all, but not less than all, of the Offered Shares on the
same terms and conditions, including payment terms (except to the extent
otherwise provided in Section 1.4.3(c) below) (collectively, the “Offered
Terms”) as described in the New ROFR Notice.  Furman may assign all or, except
with respect to a Financing Transaction (as defined in Section 1.4.3(e) below),
part of his right to purchase Offered Shares under this Section 1.4.3(b) to the
Company, provided that in the case of any such partial assignment, the Company
and Furman, collectively, shall upon exercise of the option, be permitted to
purchase all, but not less than all, of the Offered Shares on the Offered Terms.

 

(c)           Subject to Section 1.4.3(e) below, if Furman or the Company elects
to exercise the option granted above to purchase the Offered Shares on the
Offered Terms, then Furman or the Company shall so notify the Representatives in
writing and shall close the purchase and sale of Offered Shares on the later of
(i) the seventh (7th) day after receipt of the New ROFR Notice, or (ii) upon the
expiration of a longer period of time, if any, provided the Proposed Transferee
as described in the Offered Terms.  Payment for purchase of the Offered Shares,
must be made in cash unless the Offered Terms provide for another form of
payment and the credit worthiness of Furman or the Company, as the case may be,
is comparable, in the reasonable judgment of the Representatives to that of the
Proposed Transferee, in which case payment, at the option of Furman or the
Company, as the case may be, may be made in accordance with the Offered Terms or
in cash.  In the event Furman or the Company, or both, elect to exercise the
option to purchase the Offered Shares on the Offered Terms or, with respect to a
Financing Transaction, elect to match the material terms and conditions of the
Financing Transaction as provided in Section 1.4.3(e), but fails, or fail, where
such failure constitutes a breach of his or its obligations hereunder, to close
the purchase and sale of Offered Shares, or the matching of the material terms
and conditions of the Financing Transaction, as the case may be, on or prior to
the seventh (7th) day after receipt of the New ROFR Notice or such later date as
provided in the Offered Terms, then (i) Furman or the Company or both, as the
case may be, shall be liable to the Representatives for breach of their
respective covenants to close the purchase and sale or the matching of material
terms and conditions on or prior to that day, and (ii) the New ROFR shall
terminate in full at 12:01 a.m., West Coast time, on the eighth (8th) day after
receipt of the ROFR Notice, or the day after such later date as provided in the
Offered Terms, and shall be of no further force and effect.

 

(d)           Notwithstanding Section 1.4.3(a) and 1.4.3(c) above if the
Representatives propose to transfer Estate Shares in a block trade or sale
through a broker, placement agent, investment bank or other transaction
intermediary (a “Block Sale”), then (i) the

 

5

--------------------------------------------------------------------------------


 

New ROFR Notice need not specify the name of the Proposed Transferee, if such
name is not known, (ii) the purchase price per Offered Share as specified in the
New ROFR Notice may be a formula price based on the market price of Shares at
the time of sale, (iii) Furman or the Company or both, as applicable, shall have
two business days from the date of receipt of the New ROFR Notice to exercise
the option to purchase the Offered Shares on the Offered Terms, and (iv) if
Furman or the Company or both so exercise the option to purchase the Offered
Shares, Furman or the Company or both, as the case may be, shall close the
purchase of the Offered Shares on the Offered Terms not later than the seventh
(7th) day following receipt of the New ROFR Notice.  In the event Furman or the
Company, or both, elect to exercise the foregoing option to purchase the Offered
Shares on the Offered Terms but fails, or fail, where such failure constitutes a
breach of his or its obligations hereunder, to close the purchase and sale of
Offered Shares on the Offered Terms on or prior to the seventh (7th) day after
receipt of the New ROFR Notice, then (i) Furman or the Company or both, as the
case may be, shall be liable to the Representatives for breach of their
respective covenants to close the purchase and sale on or prior to that day, and
(ii) the New ROFR shall terminate in full at 12:01 a.m., West Coast time, on the
eighth (8th) day after receipt of the ROFR Notice and shall be of no further
force and effect.

 

(e)           Notwithstanding Section 1.4.3(a) if the Representatives propose to
enter into (x) a sale, transfer of interest in or lending of Shares in
connection with a hedging transaction with a nationally recognized brokerage
firm, investment bank, insurance company, commercial bank or other lending
institution, or (y) a pledge of Estate Shares to an investment bank, insurance
company, commercial bank or other lending institution to secure a loan or other
extension of credit ((x) and (y) collectively, a “Financing Transaction”), then
(i) the Offered Terms in the New ROFR Notice must contain the name of such
entity facilitating the Financing Transaction, the number of Shares subject to
the Financing Transaction, the other material terms and conditions of such
Financing Transaction together with copies of any proposed agreements or other
documents related to such Financing Transaction, (ii) Furman or the Company, as
applicable, may exercise the New ROFR as described in Section 1.4.3(b) above by
matching the material terms and conditions of such Financing Transaction, and
(iii) if Furman or the Company, as applicable, do not elect to exercise the New
ROFR with respect to such Financing Transaction, then any subsequent foreclosure
or closing out of a hedge position related to such Financing Transaction shall
not be subject to the New ROFR.

 

(f)            If Furman or the Company, as applicable, do not exercise the
option granted above to purchase all of the Offered Shares or to match the
material terms and conditions of a Financing Transaction within the respective
time periods described in Section 1.4.3(b), (c) or (d), then the Representatives
shall thereafter (i) with respect to Block Sales be free, for a period of 21
days following expiration of the two business day notice period to close
transfer of Offered Shares pursuant to such Block Sale in accordance with
Offered Terms, and (ii) with respect to all other sales or transfers of Estate
Shares including Financing Transactions subject to the New ROFR, the
Representatives shall be free, for a period of 30 days following expiration of
the seven (7) day notice period, to close the sale or other transfer of such
Estate Shares pursuant to the Offered Terms.

 

(g)           Any transfer, or purported transfer, of Estate Shares including,
without limitation, any attachment, judgment, creditor execution, foreclosure of
security interest, bankruptcy, sale or property settlement or award, which is
not in accordance with this Section 1.4.3

 

6

--------------------------------------------------------------------------------


 

shall be null and void and shall have no force or effect and need not be
recognized or acknowledged by the Company or any of its stockholders.

 

(h)           Notwithstanding the foregoing or anything else contained in this
Settlement Agreement and the Exhibits or Schedules hereto, or elsewhere,
Greenbrier shall have no obligation to waive or otherwise modify its rights
pursuant to that Stockholder Rights Agreement, dated as of July 13, 2004, as the
same may be amended from time to time.

 

(i)            the Parties shall cause certificates representing shares held by
the Representatives to bear a legend prominently referring to the New ROFR.

 

1.5           Sale of Estate Shares Not Purchased by the Company.  Except as
described in Section 1.6 below, the sale or transfer of Estate Shares not
purchased by the Company pursuant to the Stock Purchase Agreement shall be
governed by this Section 1.5.

 

1.5.1        Registration Rights.  Subject to Section 1.6 and Section 3.12, so
long as the Representatives hold subject to administration in the Estate at
least 500,000 Shares and the Company has advised the Representatives that it
believes the Representatives are “affiliates” as defined in Securities Act
Rule 144(a)(1), then the Representatives shall have the registration rights (the
“Registration Rights”) described in the Registration Rights Agreement attached
as Exhibit D, which, as more particularly described therein provides that upon
the request of the Representatives, Greenbrier shall file with the Commission a
Form S-3 shelf registration statement (the “Reseller Shelf”) covering the sale
by the Representatives of all of the Shares held by them for administration as
part of the Estate and for the benefit of the beneficiaries of the Estate.

 

1.5.2        Limitation of Sales under the Reseller Shelf.  Once the Reseller
Shelf is declared effective by the Commission, the Representatives may sell or
transfer Estate Shares under the Reseller Shelf as follows: (i) the sale of up
to an amount of Shares which, when combined with all other Shares sold by the
Representatives (excluding Estate Shares sold or transferred in Block Sales,
“Privately Negotiated Transaction” (as defined below) and Financing
Transactions) during the preceding 90 days does not exceed  200% of  the greater
of (x) 1% of the total outstanding Shares as described in Greenbrier’s most
recent filing with the Commission on Form 10-Q or, if more recent, Form 10-K or,
if more recent, Form 8-K, or (y) the average weekly trading volume of Shares on
the New York Stock Exchange (“NYSE”) for the four (4) calendar weeks ending with
the calendar week before the sale, and provided such sales of Shares by the
Representatives are made in the open market in “brokers transactions” as defined
in Securities Act Rule 144(g), plus (ii) the sale of an unlimited amount of
Shares in Block Sales, provided (x) the Representatives comply with the New ROFR
described in Section 1.4, and (y) following each Block Sale, the limitation
referred to in (i) above shall be 100% instead of 200% for the 90 day period
following such Block Sale, plus (iii) the sale or other transfer of an unlimited
amount of Shares in Privately Negotiated Transactions, provided the
Representatives comply with the New ROFR described in Section 1.4, and plus
(iv) the transfer of an unlimited amount of Estate Shares, or an interest
therein, pursuant to Financing Transactions, provided the Representatives comply
with the New ROFR and no financial institution, or group of financial
institutions that has publicly disclosed that it is acting together and thus
constitutes a group within the meaning of Rule 13d-5(b) of the Securities
Exchange Act of 1934, could acquire more than 5% of the outstanding shares
pursuant to such Financing Transaction, or any related series of Financing
Transactions.  The term “Privately

 

7

--------------------------------------------------------------------------------


 

Negotiated Transaction” means the sale or other transfer of Estate Shares to a
third party in a privately negotiated transaction not effected or reported on
the NYSE, but excluding any sales or other transfers pursuant to a Financing
Transaction.

 

1.5.3        Removal of Restrictive Legends.  Pursuant to this Section 1.5, the
Company, at the request of the Representatives, shall remove the restrictive
legends from the certificates representing Estate Shares in case of any of the
following:  (i) when the Reseller Shelf is declared effective by the Commission
with respect to shares sold pursuant to such Reseller Shelf in compliance with
Section 1.5.2, or (ii) the Representatives deliver to the Company an opinion
from its legal counsel, which opinion is acceptable to the Company’s legal
counsel, stating that the Representatives are not “affiliates” under Securities
Act Rule 144 and that the Representatives (or the beneficiaries of the Estate,
as the case may be) may sell Estate Shares without registration pursuant to
Securities Act Rule 144(k).

 

1.6           Rejection of Offering Price.  If (x) the Representatives reject
the Offering Price pursuant to Section 1.3.5 above and elect not to sell any
Estate Shares to the Company pursuant to the Stock Purchase Agreement, (y)
Furman and the Company accept such Offering Price and the Company sells in the
Offering and purchases from Furman pursuant to the Stock Purchase Agreement an
amount of Shares greater than or equal to the greater of (i) 1,000,000 Shares,
or (ii) the lesser of (A) one third of the total number of Shares proposed to be
sold in the Offering at the time of the last rejection by the Representatives of
the Offering Price pursuant to Section 1.3.5 above, or (B) 1.5 million Shares
((x) and (y) collectively referred to as a “Rejected Offering”), then the sale
or transfer of Estate Shares shall be governed by this Section 1.6 and shall not
be governed by Section 1.5.

 

1.6.1        No Registration Rights.  Following a Rejected Offering, the
Representatives shall have no Registration Rights and the Registration Rights
Agreement shall have no force or effect and shall automatically be terminated.

 

1.6.2        Compliance with Rule 144.  Following a Rejected Offering, the
Representatives may sell Estate Shares in compliance with Securities Act
Rule 144 as its applies to “affiliates”, including, without limitation, the
volume limitations of Securities Act Rule 144(e)(i) applicable to “affiliates.” 
The Company shall be under no obligation to remove restrictive legends from
certificates representing Estate Shares in connection with a proposed sale or
other transfer of Estate Shares or any interest therein, unless and until such
time as the Representatives deliver to the Company an opinion from its legal
counsel, which opinion is acceptable to the Company’s legal counsel, stating
that the proposed transaction is exempt from registration under the Securities
Act.

 

1.6.3        Private Sales and Financing Transactions.  Following a Rejected
Offering, the Representatives may sell or transfer an unlimited number of Estate
Shares or an any interest therein in Privately Negotiated Transactions or
Financing Transactions that comply with the Securities Act, provided, however,
(i) the Company shall have no obligation to remove the restrictive legends in
connection with such Privately Negotiated Transactions or Financing Transactions
unless and until such time as the Representatives deliver to the Company an
opinion from its legal counsel, which opinion is acceptable to the Company’s
legal counsel, stating that the Representatives are not “affiliates” under
Securities Act Rule 144 and that the Representatives (or the beneficiaries of
the Estate, as the case may be) may sell Estate Shares without registration

 

8

--------------------------------------------------------------------------------


 

pursuant to Securities Act Rule 144(k), and (ii) such Privately Negotiated
Transactions and Financing Transactions shall be subject to the New ROFR
described in Section 1.4

 

1.7           Beach House.  Concurrently with the execution of this Settlement
Agreement, Greenbrier shall cause its subsidiary, Greenbrier Leasing Corporation
(“GLC”) to execute and deliver to the Representatives the Beach House Release in
the form attached hereto as Exhibit F, releasing Alan James and the
Representatives from their obligation to purchase from GLC certain real property
and improvements in Lincoln County, Oregon pursuant to the terms of the Option
Agreement with Right of First Refusal and Agreement of Purchase and Sale dated
as of June 1, 1994.

 

1.8           Loan to Representatives.  Furman and the Company hereby waive any
and all rights under the Stockholders’ Agreement with respect to restrictions on
the transfer of Shares or the Old ROFR, and consent to the pledge by the
Representatives of up to 750,000 Estate Shares (the “Pledged Shares”) to Bear
Stearns to secure a loan in the amount of $5,000,000 (the “Loan”).  Upon the
receipt of a legal opinion from counsel to the Representatives reasonably
satisfactory to the Company and its counsel, the Company (i) will facilitate the
exchange by the Representatives of a certificate representing a number of Estate
Shares in excess of the number of Pledged Shares for two separate certificates,
one representing the Pledged Shares (the “Pledged Shares Certificate”) and one
representing the balance of the Estate Shares represented by the exchanged
certificate, (ii) will remove the restrictive legends on the Pledged Shares
Certificate, and (iii) will not take any action to prohibit or interfere with
the pledge of the Pledged Shares and the Loan or any sale or other transfer of
the Pledged Shares upon a foreclosure of the Loan.  If the Pledged Shares are
purchased by the Company pursuant to the Stock Purchase Agreement, then the
Representatives shall cause the Loan to be paid in full from the proceeds of
such sale and shall take all actions necessary to cause the pledge of the
Pledged Shares to be released.  Attached as Schedule 1 is a description of the
proposed use of proceeds of the Loan.  The Representatives may disburse the
proceeds from the Loan as described in Schedule 1, or with such changes as are
disclosed in advance in writing to the Company for its approval, which approval
shall not be unreasonably withheld or delayed.  Notwithstanding the foregoing,
the proceeds from the Loan shall not be used to finance any litigation against,
or any new or continuing investigation or inquiry of, the Company or Furman.

 

1.9           Charitable Remainder Trust.  The Representatives and the Company
hereby waive any and all rights under the Stockholders’ Agreement with respect
to restrictions on the transfer of Shares or the Old ROFR and consent to the
transfer, at the option of Furman, of Furman Shares with a market value not to
exceed $5,000,000 to a charitable remainder trust (the “Charitable Trust”) which
shall be substantially similar to the trusts established by Furman and James in
1994, provided that the trustees of Charitable Trust shall be prohibited from
distributing any of the Furman Shares held in the Charitable Trust to any
beneficiaries of the Charitable Trust and from selling any of the Furman Shares
held in the Charitable Trust prior to the earlier to occur of (i) December 31,
2007, or (ii) 60 days after the date on which the Representatives and the
beneficiaries of the Estate, collectively, own less than 500,000 Shares.

 

9

--------------------------------------------------------------------------------


 

1.10         Furman Registration Rights.  The Company will not file a
registration statement covering the sale of Furman Shares prior to the first to
occur of (i) the earlier of the first anniversary of the date of (x) the last
Closing under the Stock Purchase Agreement, or (y) the termination of the Stock
Purchase Agreement, (ii) 60 days after the date on which the Representatives and
the beneficiaries of the Estate, collectively, own less that 500,000 Shares, and
(iii) the date on which Furman ceases to serve as (A) an officer of the Company,
and (B) Chairman of the Board of the Company (other than in a non-executive
capacity) (the period prior to the first to occur of (i), (ii) or (iii) being
referred to as the “No Registration Period”).

 

1.11         Share Repurchases.  Until the expiration of the No Registration
Period, except pursuant to the Stock Purchase Agreement, the Company will not
repurchase Furman Shares, or offer to repurchase Furman Shares, unless the
Company offers to purchase from the Representatives and the beneficiaries of the
Estate, concurrently with any purchase from Furman, the same number of Shares to
be purchased from Furman (or if less, the remaining Shares held by the
Representatives and the beneficiaries of the Estate), upon the same terms and
conditions and at the same price.

 

1.12         Releases; Other Agreements.  Contemporaneously, with the execution
of this Agreement, the Representatives, the Company and Furman, as an
individual, shall enter into the Mutual General Release in the form attached
hereto as Exhibit E pursuant to which (i) such parties shall release claims
against each other, other than claims related to James Furman and Company
Partnership (the “James Furman Partnership”), (ii) such parties shall consent
not to sue each other with respect to the released claims (iii) such parties
shall agree not to disparage each other, and (iv) the Representatives shall
agree not to purchase any Shares or to make any document requests to the Company
or conduct investigations of the Company or Furman other than in connection with
matters relating to the James Furman Partnership or the failure of the Company
or Furman to perform its or his obligations under this Agreement, the agreements
referred to herein or the agreements contemplated hereby or thereby.

 

1.13         Expenses.  Each party shall be responsible for its own expenses in
connection with this Agreement and including Exhibits.  In addition, neither the
Representatives, any party to the Delaware Litigation nor any of their
respective representatives or advisors shall seek reimbursement of any legal
fees or other expenses in connection with the Delaware Litigation.

 

ARTICLE II. – REPRESENTATIONS AND WARRANTIES

 

2.1           Representations and Warranties of Furman.  Furman represents and
warrants to the Representatives and Greenbrier that the statements contained in
this Section 2.1 are true and correct as of the date hereof.

 

2.1.1        Capacity; Consents and Approvals; No Violations.  Furman has full
capacity to execute, deliver and perform this Agreement and each of the
agreements attached as Exhibits to which he is a party.  Neither the execution,
delivery or performance of this Agreement, or any of the agreements attached as
Exhibits to which Furman is a party, by Furman, nor compliance by Furman with
any of the provisions hereof or thereof will (i) conflict with or result in any
breach of any provision of any agreement, document or instrument to which Furman
is a party or by which Furman is bound, (ii) require any filing by Furman with,
or any permit, authorization,

 

10

--------------------------------------------------------------------------------


 

consent or approval of, any judicial or governmental entity, (iii) require any
consent, other than the consents provided by Furman, the Representatives and the
Company pursuant to this Agreement and pursuant to the Stockholders’ Agreement,
approval or notice under, or result in a violation or breach of, or constitute
(with or without due notice or the passage of time or both) a default (or give
rise to any right of termination, amendment, cancellation or acceleration)
under, any of the terms, conditions or provisions of any agreement to which
Furman is a party or by which his assets or properties are bound, or
(iv) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Furman or any of his assets or properties.

 

2.1.2        Binding Agreement.  This Agreement has been duly executed and
delivered by Furman and, assuming the due and valid authorization, execution and
delivery hereof by the Representatives, this Agreement is a valid and binding
obligation of Furman enforceable against him in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally.

 

2.2           Representations and Warranties of the Representatives.  Each of
the Representatives, in his capacity as a Representative and not in his
individual capacity or any other capacity, represents and warrants to Furman and
Greenbrier that the statements contained in this Section 2.2 are true and
correct as of the date hereof.

 

2.2.1        Power and Authority; Consents and Approvals; No Violations.  The
Representatives have full power and authority to execute and perform this
Agreement and each of the agreements attached as Exhibits to which the
Representatives are parties.  None of  the execution and delivery or performance
of this Agreement, or any of the agreements attached as Exhibits to which the
Representatives are parties, by the Representatives, or compliance by the
Representatives with any of the provisions hereof or thereof will (i) conflict
with or result in any breach of any provision of any will, trust or other
document to which the Representatives are parties or by which it is bound,
(ii) except to the extent provided for in the Stock Purchase Agreement, require
any filing by the Representatives with, or permit, authorization, consent or
approval of, any judicial or governmental entity, (iii) require any consent,
other than the consents provided by Furman, the Representatives and the Company
pursuant to this Agreement and pursuant to the Stockholders’ Agreement, approval
or notice under, or result in a violation or breach of, or constitute (with or
without due notice or the passage of time or both) a default (or give rise to
any right of termination, amendment, cancellation or acceleration) under, any of
the terms, conditions or provisions of any agreement to which the
Representatives are parties or by which its assets or properties are bound, or
(iv) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Representatives or any of the assets or properties of the
Estate.

 

2.2.2        Binding Agreement.  This Agreement has been duly executed and
delivered by the Representatives and, assuming the due and valid authorization,
execution and delivery hereof by Furman and the Company, this Agreement is a
valid and binding obligation of the Representatives enforceable against the
Representatives, in their capacities as Representatives of the Estate and in
their capacities as Trustees of a Trust, in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally.

 

11

--------------------------------------------------------------------------------


 

2.3           Representations and Warranties of Greenbrier.  Greenbrier
represents and warrants to Furman and the Representatives that the statements
contained in this Section 2.3 are true and correct as of the date hereof.

 

2.3.1        Organization.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.

 

2.3.2        Authorization; Validity of Agreement; Necessary Action.  The
Company has full power and authority to execute, deliver and perform this
Agreement and each of the agreements attached as Exhibits to which it is a
party.  The execution, delivery and performance by the Company of this Agreement
and each of the agreements attached as Exhibits to which it is a party have been
duly authorized by the board of directors of the Company and no other corporate
action on the part of the Company is necessary to authorize the execution,
delivery and performance by the Company of this Agreement or any agreement
attached as an Exhibit to which it is a party.  This Agreement has been duly
executed and delivered by the Company and, assuming due and valid authorization,
execution and delivery hereof by Furman and the Representatives, this Agreement
is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting the enforcement of
creditors’ rights generally.

 

2.3.3        Consents and Approvals; No Violations.  None of the execution,
delivery or performance of this Agreement, or any of the agreements attached as
Exhibits to which the Company is a party, by the Company, or compliance by the
Company with any of the provisions hereof or thereof will (i) conflict with or
result in any breach of any provision of the certificate of incorporation,
bylaws or other organizational documents of the Company, (ii) require any filing
(other than any required filings with the Commission) with, or permit,
authorization, consent or approval of, any judicial or governmental entity,
(iii) require any consent, other than the consents provided by Furman and the
Representatives pursuant to this Agreement and pursuant to the Stockholders’
Agreement, approval or notice under, or result in a violation or breach of, or
constitute (with or without due notice or the passage of time or both) a default
(or give rise to any right of termination, amendment, cancellation or
acceleration) under, any of the terms, conditions or provisions of any agreement
to which the Company is a party or by which its assets or properties are bound,
or (iv) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Company or any of its assets or properties.

 

ARTICLE III. – MISCELLANEOUS

 

3.1           Further Assurances.  Each Party hereto shall use reasonable and
diligent efforts to proceed promptly with the transactions contemplated herein,
to fulfill the conditions precedent, and to execute such other and further
documents and perform such other and further acts as may reasonably be required
or appropriate to effectuate the provisions of this Agreement.

 

3.2           Entire Agreement.  This Agreement and the Exhibits and Schedules
hereto constitute and is intended to constitute the entire agreement of the
Parties concerning the subject matter hereof.  No covenants, agreements,
representations or warranties of any kind whatsoever have been made by any Party
hereto, except as specifically set forth herein.  All prior or

 

12

--------------------------------------------------------------------------------


 

contemporaneous discussions or negotiations with respect to the subject matter
hereof are superseded by this Agreement.

 

3.3           Successor and Assigns.  This Agreement in its entirety shall be
binding upon and inure to the benefit of the Parties, their respective heirs,
successors, and assigns.

 

3.4           Construction.  The Parties hereby acknowledge that each of them
has been represented by independent counsel of their own selection throughout
all negotiations preceding the execution of this Agreement, and that they have
executed the same after consulting with such counsel.  The Parties and their
respective counsel cooperated in the drafting and preparation of this Agreement
such that it shall be deemed to be their joint work product and may not be
construed against any of the Parties by reason of its preparation.

 

3.5           Severability.  If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, in whole or in
part, the remaining provisions, and any partially invalid or unenforceable
provisions, to the extent valid and enforceable, shall nevertheless be binding
and valid and enforceable.

 

3.6           Modification and Amendment.  This Agreement may not be modified or
amended orally and no modification, termination or waiver shall be valid unless
in writing and signed by all of the Parties.

 

3.7           Choice of Law/Venue.  The terms and provisions of this Agreement
shall be construed according to and governed by the laws of the State of
Delaware, notwithstanding any conflicts of law.  Any action arising from, or
relating to, the terms or provisions of this Agreement shall be instituted in
the  Court of Chancery of the State of Delaware in and for New Castle County. 
Each of the parties hereto consents to service of process by registered mail in
connection with any such action.

 

3.8           No Admission.  The Parties understand, acknowledge and agree that
any claims any Party may have against any other Party are disputed and that all
Parties are entering into this Agreement for the purpose of settling such
disputes by compromise in order to avoid litigation.  Neither the execution nor
delivery of this Agreement by any Party, nor the performance of any obligation
hereunder is an admission as to the merits of any of the claims the Parties may
have against one another, or that the Parties have against any other persons or
entities.

 

3.9           Notices.  Unless otherwise provided herein, all notices, demands,
requests, claims and other communications hereunder shall be in writing and may
be given by any of the following methods:  (a) personal delivery; (b) facsimile
transmission; (c) registered or certified mail, postage prepaid, return receipt
requested; or (d) internationally recognized overnight courier service.  Such
notices and communications shall be sent to the appropriate party at its address
or facsimile number given below or at such other address or facsimile number for
such as shall be specified by notice given hereunder (and shall be deemed given
upon receipt by such party or upon actual delivery to the appropriate address,
or, in case of a facsimile transmission, upon transmission thereof by the sender
and issuance by the transmitting machine of a confirmation slip that the number
of pages constituting the notice have been transmitted without error; in the
case of notices sent by facsimile transmission, the sender shall
contemporaneously mail a copy of the notice to the

 

13

--------------------------------------------------------------------------------


 

addressee at the address provided for above, provided however, that such mailing
shall in no way alter the time at which the facsimile notice is deemed
received):

 

if to Furman, to:

 

 

Name:

 

William A. Furman

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

Fax No.:

 

(503) 624-1488

 

 

 

with a copy (which shall not constitute notice) to:

Name:

 

Henry H. Hewitt, Esq.

Address:

 

Stoel Rives LLP

 

 

900 S.W. Fifth Avenue, Suite 2300

 

 

Portland, OR 97204

Fax No.:

 

(503) 220-2480

 

 

 

if to the Representatives, to:

Name:

 

George L. Chelius, Esq.

Address:

 

3600 Birch Street, Suite 100

 

 

Newport Beach, CA 92660

Fax No.:

 

(949) 863-9010

 

 

 

Name:

 

Eric Epperson

Address:

 

25 NW 23rd Place, Suite 6

 

 

PMB 180

 

 

Portland, OR 97210

Fax No.:

 

(503) 796-1833

 

 

 

with a copy (which shall not constitute notice) to:

Name:

 

Jeffrey T. Pero, Esq.

 

 

Latham & Watkins LLP

Address:

 

505 Montgomery Street, Suite 2000

 

 

San Francisco, CA 94111-2562

Fax No.:

 

(415) 395-8095

 

 

 

if to the Company, to:

Name:

 

The Greenbrier Companies, Inc.

Address:

 

Suite 200

 

 

One Centerpointe Drive

 

 

Lake Oswego, OR 97035

 

 

Attention: Norriss Webb, Esq.

Fax No.:

 

(503) 684-7553

 

14

--------------------------------------------------------------------------------


 

 

with a copy (which shall not constitute notice) to:

Name:

 

Joseph Giunta, Esq.

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

Address:

 

300 S. Grand Avenue, Suite 3400

 

 

Los Angeles, California 90071

Fax No.:

 

(213) 687-5600

 

3.10         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

3.11         Facsimile Transmissions.  Facsimile transmissions of signatures
shall be deemed to constitute original signatures.

 

3.12         Distribution of Estate Shares by the Representatives.  The
Representatives shall not distribute any Estate Shares to any beneficiaries of
the Estate other than to themselves as trustees (“Trustees”) of one or more
trusts established under the will of Alan James (each a “Trust”) and in the
event of the distribution of Estate Shares to themselves as Trustees of a Trust,
they will have the same rights and obligations as Trustees of the Trust with
respect to the Estate Shares distributed to them as they had as Representatives
with respect to the Estate Shares prior to distribution.  Any transfer of Estate
Shares to a Trust will not affect any of the rights of Furman or the Company
under this Agreement including the Exhibits and Schedules hereto.

 

3.13         No Recourse.  The Parties agree that all of the representations,
warranties, covenants and agreements made by the Representatives contained in
this Agreement are made and intended only for the purpose of making the assets
held for the benefit of the beneficiaries of the Estate (the “Estate Assets”) or
the assets of a Trust (the “Trust Assets”), as the case may be, available for
the payment of damages for breach of the representations, warranties, covenants
and agreements of the Representatives to the extent provided for in this
Agreement.  Therefore, anything contained in this Agreement or in any other
agreement or document referred to herein or contemplated hereby or thereby to
the contrary notwithstanding, no recourse shall be had with respect to the
enforcement of this Agreement or the obligations of the Representatives or the
Trustees hereunder or for any claim based on any provision of this Agreement or
any of the agreements or documents referred to herein or contemplated hereby or
thereby, against the Representatives or Trustees in their individual capacities
or in any capacity other than as Representatives or Trustees.  Nothing contained
in this Section 3.13 shall be construed to limit the exercise and enforcement,
in accordance with the terms of this Agreement of rights and remedies against
the Estate Assets or the Trust Assets.

 

3.14         Directors and Officers Insurance.  The Company shall maintain
directors and officers insurance covering actions taken by James for seven years
following the death of James in an amount equal to the greater of (i) existing
amounts and with existing coverage, if available at commercially reasonable
rates or (ii) such amounts and with the same coverage as is provided for the
benefit of the then current independent members of the Company’s board of
directors.  The Company shall use commercially reasonable efforts to cause the
applicable insurance carriers to add the Representatives as additional insureds.

 

15

--------------------------------------------------------------------------------


 

3.15         Collection of Documents.  The Representatives shall and shall cause
their respective representatives and agents, Relational, James’ counsel, the
Representatives’ counsel and other advisors to the Representatives (excluding
FTI and Cerberus Partners, LP), in possession of the Produced Documents, as
defined in Schedule 2 hereto, to send the Produced Documents and all copies
thereof to the Representatives’ legal counsel, Latham & Watkins, for retention
on behalf of such parties.  Such parties shall not be precluded from obtaining,
at any time, access to or copies of the Produced Documents delivered to Latham &
Watkins so long as such access is or copies are being sought for the purpose of
complying with law, regulation or court or regulatory order or other legal
process or responding to or preparing to respond to, or as a result of, actual,
threatened or possible litigation, governmental investigation or inquiry or
similar proceeding, claim of liability or potential liability, or internal or
external audit or examination.  If such access is or copies are sought for
another purpose, then the consent of the Company shall be required, which
consent shall not be unreasonably denied or delayed.  It is expressly understood
that Latham & Watkins (i) shall have no responsibility for determining the
purpose for which any party requests access to or copies of any of the Produced
Documents in its possession or for determining whether access to or the
provisions of copies of any of the Produced Documents is permissible under this
Agreement, and (ii) shall have no liability to any party under any circumstances
for providing access to or copies of Produced Documents to any party.  The
Representatives agree that the Produced Documents shall remain confidential and
that disclosure of the Produced Documents shall not be made to anyone except
their representatives and advisors who need to have access to the Produced
Documents for the purposes described above, without the prior written consent of
the Company, unless the disclosure is required by law, regulation or court or
regulatory order or other legal process, or is in response to, or as a result of
or in connection with litigation or a governmental investigation or inquiry or
similar proceeding or claim of liability or internal or external audit or
examination, in which case no consent of the Company shall be required.  The
Representatives shall advise the other parties delivering Produced Documents to
Latham & Watkins of the confidential nature of the Produced Documents and of the
existence of the agreement in this Section 3.15.  So long as there is no pending
litigation or governmental investigation or inquiry or similar proceeding or
claim of liability or internal or external audit or examination requiring the
preservation of the Produced Documents, then on, or shortly after, the
seven-year anniversary of the date of this Agreement, the Representatives shall
instruct Latham & Watkins to destroy the Produced Documents and all copies
thereof delivered by the Representatives to Latham & Watkins and shall cause the
other parties delivering Produced Documents to Latham & Watkins pursuant hereto
to instruct Latham & Watkins to destroy the Produced Documents so delivered and
all copies thereof.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have approved and executed this Agreement
as of April 20, 2005.

 

 

THE GREENBRIER COMPANIES, INC.

 

 

 

 

 

/s/ Larry G. Brady

 

 

By:     Larry G. Brady, Senior Vice President and
Chief Financial Officer

 

 

 

 

 

/s/ William A. Furman

 

 

William A. Furman, in his capacity as an individual

 

 

 

 

 

/s/ George L. Chelius

 

 

George L. Chelius in his capacity as Executor of the
Will and Estate of Alan James and Trustee of one or
more Trusts referred to in Section 3.12 of this
Agreement

 

 

 

 

 

/s/ Eric Epperson

 

 

Eric Epperson in his capacity as Executor of the
Will and Estate of Alan James and Trustee of one or
more Trusts referred to in Section 3.12 of this
Agreement

 

 

[Signature Page to Settlement Agreement]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. – TERMS

 

 

 

 

 

 

1.1

Dismissal of Delaware Litigation

 

 

 

 

 

 

1.2

Stock Purchase Agreement

 

 

 

 

 

 

1.3

Offering

 

 

 

 

 

 

1.4

Termination of Stockholders’ Agreement and Old ROFR

 

 

 

 

 

 

1.5

Sale of Estate Shares Not Purchased by the Company

 

 

 

 

 

 

1.6

Rejection of Offering Price

 

 

 

 

 

 

1.7

Beach House

 

 

 

 

 

 

1.8

Loan to Representatives

 

 

 

 

 

 

1.9

Charitable Remainder Trust

 

 

 

 

 

 

1.10

Furman Registration Rights

 

 

 

 

 

 

1.11

Share Repurchases

 

 

 

 

 

 

1.12

Releases; Other Agreements

 

 

 

 

 

 

1.13

Expenses

 

 

 

 

 

ARTICLE II. – REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

2.1

Representations and Warranties of Furman

 

 

 

 

 

 

2.2

Representations and Warranties of the Representatives

 

 

 

 

 

 

2.3

Representations and Warranties of Greenbrier

 

 

 

 

 

ARTICLE III. – MISCELLANEOUS

 

 

 

 

 

 

3.1

Further Assurances

 

 

 

 

 

 

3.2

Entire Agreement

 

 

 

 

 

 

3.3

Successor and Assigns

 

 

 

 

 

 

3.4

Construction

 

 

i

--------------------------------------------------------------------------------


 

 

3.5

Severability

 

 

 

 

 

 

3.6

Modification and Amendment

 

 

 

 

 

 

3.7

Choice of Law/Venue

 

 

 

 

 

 

3.8

No Admission

 

 

 

 

 

 

3.9

Notices

 

 

 

 

 

 

3.10

Counterparts

 

 

 

 

 

 

3.11

Facsimile Transmissions

 

 

 

 

 

 

3.12

Distribution of Estate Shares by the Representatives

 

 

 

 

 

 

3.13

No Recourse

 

 

 

 

 

 

3.14

Directors and Officers Insurance

 

 

 

 

 

 

3.15

Collection of Documents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------